*445—In an action to recover damages for personal injuries and wrongful death, plaintiff appeals from so much of a judgment of the Supreme Court, Westchester County (Slifkin, J.), dated April 12, 1983, as was in favor of the defendants Northern Westchester Hospital, Edward McNeil, and W. Douglas Clark, upon a jury verdict.
Judgment affirmed insofar as appealed from, with one bill of costs payable to the respondents appearing separately and filing separate briefs.
Under the circumstances of this case, and especially in view of the jury’s determination, in response to specific questions, that none of the medical defendants was guilty of malpractice in the care and treatment of the decedent, any conceivable error in the charge or the verdict sheet relating to the question of proximate cause insofar as it relates to the malpractice issue has been rendered academic.
We have considered the plaintiff’s remaining contentions and find them to be without merit. Titone, J. P., Mangano, Gibbons and O’Connor, JJ., concur.